Title: To Thomas Jefferson from Arthur S. Brockenbrough, 27 June 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear sir,
University Va
June 27h ’25
We are about to commence the brick work of the Stables, the situation for thre eastern range pointed out by you is rather unfavorable in consequence of the ground falling two ways, (to the east & south) about fifty or sixty yards from the place designated by you and on the same side of the eastern street there is a beautiful situation for them, if agreeable to you, I will place them there—If you have any  written contract with Capt Perry about the last purchase of land, I should be glad to see it, there is a barn on it, that I wish to put the Rye we have made in, but he objects to it untill he gets his grain that stands in the same field secured the taking, or using the barn would not be attended with any inconvenience to him—let me hear from you by the return of his boy. I am Dr Sir most respectfully yourObt sertA. S Brockenbrough